Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 2 July 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Louisa.
Cambridge 2. July 1806.

On going yesterday into Boston, I received Mr: Hellen’s letter of the 22d: of last Month, with the few lines which I am afraid you must have cruelly suffered in writing; and also your’s of the 24th: which at least administered the consolation of knowing that you were as well as you could expect—My great concern is that in the tender effort you made when thus severely ill to write, was too great an exertion for your strength, and I rejoyced in the determination express’d in your last of omitting to write again for several days—I have endeavoured to gather resignation under the hand of Heaven in this Calamity, and with you I turn my thoughts to the inexpressible blessings yet left us in our remaining children.You will see by my last that I had first received your’s of the 23d: which gave me the first Intelligence of our Misfortune—And that I had anticipated your idea of coming on as soon as your health and strength will permit—But let me conjure you not to hasten too much your departure—If by the beginning of August you are able to travel, you may reach this by the twentieth, and I will have a house here ready to receive you—If Dr: May or Mr: Winn comes on, you will have the advantage of a companion the whole way—But if only to New–York, I will meet you there should it be possible to absent myself from this place—Give my best thanks to Mr: Hellen for his kind letter, and his friendly consolations—Heaven bless all our friends for their affectionate attentions to you in the day of your distress, and grant a speedy restoration of perfect health to you—and of you to the arms of your ever affectionate husband.John Quincy Adams.